DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and examined below.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record	 CN 101474481 B (“Liu”) discloses an emotion robot system, in particular to a robot which can generate human-simulated facial expression and can interact with people. The emotion robot system is composed of a head part system of the robot with six facial expressions and a software platform which takes PC as a control center; the emotion robot detects the information of external environment by the equipment such as an infrared sensor, a mic, a camera and the like. The PC carries out emotive feature extraction by the collected information of the external environment, and then voice emotion is analyzed and the facial expression of human face is detected, and then the emotion expressed by the robot is determined. The emotion robot expresses the emotion by voice output, facial expression and body language. The PC sends out instructions to a singlechip by serial ports, and the singlechip drives the motor to move for generating the facial expression and the body language of the robot after receiving the instructions. The emotion robot system can be used for domestic service 
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious e) a step of deriving a differential emotional indicator which is difference between the human emotional indicator and the robot emotional indicator; f) a step of calculating a correction factor of the robot face motor unit from the differential emotional indicator; g) a step of deriving a new basic coefficient by summing the basic coefficient and the correction factor; and h) a step of deriving a new robot face control signal by combining the plurality of robot face motor units with the new basic coefficient, wherein in the step (e), the steps (d) to (h) are repeated until the differential emotional indicator satisfies a preset tolerance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666